PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/808,184
Filing Date: 3 Mar 2020
Appellant(s): Sos-Munoz et al.



__________________
Samuel K. Simpson, Reg. No. 53,596
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 08/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant argues:
“	The claimed phrase of “voice data corresponding to a user remark about said one or more of the plurality of financial data widgets” is an audio user interaction with the computing device — the user is emitting voice data about financial data widgets displaced by the computing device. One of ordinary skill in the art would understand that the term “about” is being used to identify the interaction as an audio interaction between the user and the content of the computing device.
Accordingly, an interaction between the user and the computing device is clearly supported by the instant Specification, with the phrase “about” providing clarity that the focus of the audio interaction is with respect to the plurality of financial data widgets displayed by the computing device and gazed at by the user. Accordingly, one of ordinary skill in the art would find clear support, in para. [0030] of the instant Specification, for the recitation in claim 1 of “the user interaction data further having voice data corresponding to a user remark about said one or more of the plurality of financial data widgets during the gaze.”” 1


The examiner respectfully disagrees with the Appellant’s conclusory statements alleging that the instant specification’s broader/more generic support for voice interaction (as a whole, without any regard to what said voice interaction is “about”) about said one or more of the plurality of financial data widgets during the gaze,” and/or that said broader support would somehow overcome the previously-presented (and currently maintained) 35 U.S.C. 112(a) rejection. In the last Office Action currently under Appeal, the Appellant argued this very same point by alleging that “[…o]ne of ordinary skill in the art would implicitly and inherently understand that a user gazing at a widget and making a voice remark during that gaze is very likely talking about the widget he or she is gazing at.” 2 However, "[t]o establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" 3 In the case of the instant invention as currently claimed, whether or not a human user happens to be talking “about” the exact same graphical element that they are currently gazing at is at best a mere probability or possibility, and is not a matter of objective/irrefutable fact that is necessarily present in the original disclosure. For example, even in the exemplary embodiment illustrating the broader functionality of paragraph 30 of the Specification in the instant invention, the user merely speaks the word “Wow” (see fig. 7). Whether or not in this example the user said “Wow” specifically and/or solely with respect to the widget they are currently gazing at is arguably outside of the grasp of the instant 4 In this case, the claims lack written description because they “define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.5 In conclusion, “[i]t is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.” 6 


Appellant further argues:
“	If the Final Office Action was correct in it assessment, no interaction data would be present in the claim language. Yet, the crux of the claim language is to identify an interaction between a user and a computing device, and provide focus for that interaction as being the plurality of financial widgets. An interaction necessarily requires an “actual act” as posited by the Final Office Action. And the subject of that interaction is the plurality of financial widgets — not some random personal thought or emotion as also posited by the Final Office Action.
To summarize, the specific claim language of claim 1 is clearly supported via the support in the Specification for the video and audio interactions discussed supra. By relying on features not encompassed within the claim language (i.e., (1) personal thoughts and emotions and (2) the type of processing capability a computing device has for voice recognition) as a basis for rejection, the Final Office Action has veered away from the fundamental requirement of the written description requirement of 35 U.S.C. § 112(a): a written description that allows one of ordinary skill in the art to make and use the invention. Given that the claims are not directed to personal thoughts and emotions, or a specific type of voice recognition ability with certain processing capabilities, the Specification does not need to address such features. However, with respect to what is actually claimed in claim 1, the instant Specification provides clear support, as discussed above.” 7


The examiner respectfully disagrees. First, the broader version that is actually supported (for example, a step reciting an audio/voice interaction and/or wherein “the voice of the user making a positive, as opposed to a negative, remark” as recited in the original) would still be an “actual act” as Appellant puts it, and as such limiting the claims to what is actually supported in the original specification would have still amounted to an “actual act.” Secondly, by including related findings/analysis that did not limit themselves to duplicating the current claim language, the Office has not “veered away from the fundamental requirement of the written description requirement of 35 U.S.C. § 112(a)” as Appellant alleges. Instead, 8 

Appellant further argues:
“	At the outset, Appellant clarifies that no admission was made in the Response, as suggested by the Final Office Action. When discussion has been provided of what one ordinary skill in the art would understand from reading the claims, that is not an admission that one ordinary skill in the art had some prior knowledge of the claimed invention.
What the Final Office Action appears to be positing is that Appellant conceded to the following: “..., for purposes of prior art analysis, a feature where a user remark simply entails just talking out loud while looking at the display will carry the same patentable weight as a feature where the user remark explicitly refers to a speaking directly about the widget they are looking at.” See Final Office Action, at p. 3. Such supposition is a mischaracterization of Appellant’s argument, which is actually the opposite: the prior art must disclose, or render obvious, voice data corresponding to a user remark about one or more of the plurality of financial data widgets during the user’s gaze for a prima facie case of obviousness. Speaking aloud in a manner that is not about the financial data widget(s) is not encompassed within the claim recitations.” 9


The examiner respectfully disagrees with their characterizations. First, Appellant is respectfully reminded that “[a] statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness 10 In that regard, the Office was merely clarifying/re-emphasizing for the record what Appellant themselves explicitly alleged/conceded to be true of their own invention should also be true of the prior art: that “[o]ne of ordinary skill in the art would implicitly and inherently understand that a user gazing at a widget and making a voice remark during that gaze is very likely talking about the widget he or she is gazing at.” 11 In other words, by their own reasoning, if a scenario where found in the prior art that shows “a user gazing at a widget and making a voice remark during that gaze” (a scenario which is explicitly shown by the cited prior art, as will be discussed further below), then “[o]ne of ordinary skill in the art would implicitly and inherently understand that [said user] is very likely talking about the widget he or she is gazing at.” Therefore, the examiner respectfully refutes Appellant’s allegation that the Office has “mischaracterized” their intentions when their words have been given their plain meaning (they have just been taken has further evidence of the validity of their described scenarios as reasonable prior art alternatives for purposes of prior art analysis).

Appellant further argues:
“	In any event, even if the Final Office Action is giving patentable weight to the foregoing claim recitation, a prima facie case of obviousness still has not been established. The Final Office Action appears to concede that Yu does not teach the foregoing claim recitation, but contends that Li alleviates such deficiency.
For the purpose of understanding the reference’s contents, not as an argument against any individual prior art reference, Appellant submits that Li is clearly directed to device that is in idle mode: “..., when a standby or idle device detects that a user ... speaks to it, plus that the user gazes at it, the device begins to show contents on a display.” See Li, at Abstract. In other words, what is being gazed at is a blank screen or a standby mode screen, and contents appear after the speech and gaze to change the device status out of standby or idle mode.
With respect to obviousness, one of ordinary skill in the art would find it obvious to combine Yu and Li to allow for a user to open an idle screen via a gaze and a voice command. In essence, a user stares and speaks at what amounts to be a blank screen or screensaver. No rationale has been provided for why one of ordinary skill in the art would find it obvious to have user interaction data with voice data corresponding to a user remark about the plurality of financial data widgets during the gaze — after the idle screen has been exited. The combination of Yu and Li is directed to uttering a command and gazing at a computing device, but not toward the contents of what is displayed by a computing device because the voice command and gaze appears to be for the purpose of exiting an idle screen. The Final Office Action’s rationale of making a process easy and smooth does not have any bearing on why one of ordinary skill in the art would have found a user remark about financial widgets during a gaze obvious from the combination of Yu and Li.” 12


The examiner respectfully disagrees. First, in response to Appellant’s argument that “one of ordinary skill in the art would find it obvious to combine Yu and Li to allow for a user to open an idle screen via a gaze and a voice command,” the fact that Appellant has recognized yet another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 13  Moreover, the examiner respectfully refutes Appellant’s allegation that “[n]o rationale has been provided for why one of ordinary skill in the art would find it obvious to have user interaction data with voice data corresponding to a user remark about the plurality of financial data widgets during the gaze.” Instead, the Office had explicitly indicated that “Yu shows wherein the user activity data includes user interaction data captured by a computing device in operable communication with the graphical user interface, the user interaction data having gaze data corresponding to a gaze of a user at one or more of the plurality of widgets (financial and otherwise), and the user interaction data also having voice data. In lieu of simply pointing to the considerable breadth of the terms “voice data corresponding to a user remark about said one or more of the plurality of financial data widgets during the gaze” as currently recited and/or the spectrum of possible mappings its broadest reasonable interpretation would cover (including the fact that Yu explicitly factors in an option for any combination of its user interaction inputting means, as well as the notion that the aforementioned video chatting and/or multi-factor authentication embodiments would each capture both gaze data and voice data simultaneously in any of the financial data widget examples), it is potentially conceded that Yu does not appear to explicitly recite a scenario that explicitly captures “voice data corresponding to a user remark {…} during the gaze” together/simultaneously (e.g. talking about (or at least near to) the displayed widget while also gazing at said widget).” 
In other words, in the interests of transparency, fairness, and compacting prosecution, the Office did not need to rely on Appellant’s concession provided above (how “[o]ne of ordinary skill in the art would implicitly and inherently understand that a user gazing at a widget and making a voice remark during that gaze is very likely talking about the widget he or she is gazing at” 14) to map the claim limitations in question techniques into Yu (the main reference to which the preceding widget functionalities had already been mapped) in order to obtain at least the above aspects of the invention as recited in the independent claims.
15 In other words, it is respectfully submitted that these are improper attacks against the references individually because not only do they ignore Baalu (an officially-cited reference of the prior art combination in question, which was explicitly cited to also teach how the user interaction data may have gaze data corresponding to a gaze of a user at one or more of the plurality of widgets and/or also voice data corresponding to a user remark (Baalu: ¶¶ 35 & 38-40)), but they also fail to account for what was the very basis for relying on Li as a secondary reference to Yu in the first place. For example, Appellant’s arguments do not account for the fact that Yu teaches basing a widget-of-interest determination upon context information, and how this context information may include user gaze information or user remark information. Moreover, Appellant’s arguments also fail to account for Li’s complimentary operability to determine whether a user is both gazing and talking (in combination) at the same target (Li: ¶¶ 16 & 41-43). In fact, Appellant’s own official statements appear to support the rational underpinning behind combining Yu’s existing gaze and voice features in view of Li when they themselves conceded that 16 “[o]ne of ordinary skill in the art would implicitly and inherently understand that a user gazing at a widget and making a voice remark during that gaze is very likely talking about the widget he or she is gazing at.” 17 


“Although the combination of Yu, Li, and Baalu may utilize machine learning algorithms to detect a widget of interest based on context, the Final Office Action has not provided any rationale why such combination would lead to such a determination based on the gaze and the user remark, which is about the financial data widget(s) during the gaze, instead. For the sake of clarity, specific examples of context information include “browsing information, search information, clickstream information, user preferences information, user profile information, geographic location information, device type and capability information, platform information, and the like.” See Yu, at para. [0018]. Nowhere in this list are gaze data and voice data, let alone gaze and the user remark about the financial widget(s).” 18


The examiner respectfully disagrees. First, it bears emphasizing that the breadth in scope of the of actual claims with respect to this feature (e.g. the claimed “determine, with a processor at an augmented intelligence system, a widget-of-interest” language) is at the outset far broader than what Appellant again explicitly admits 19 is taught by the Yu, Li, and Baalu combination (e.g. “machine learning algorithms to detect a widget of interest based on context”). Furthermore, it is respectfully submitted that explicit examples were indeed mapped to each of the Yu, Li, and Baalu references detailing how each reference’s “context” (to utilize the Appellant’s own verbiage with respect to the prior art’s machine learning-based widget of interest determinations) included their own versions of gaze and voice data (see, for example, the explicit mappings for each individual reference and claim limitation in pages 7-13 of the Final Rejection mailed on 08/12/2021). 



Respectfully submitted,
/ALVARO R CALDERON IV/Examiner, Art Unit 2173           



                                                                                                                                                                                      Conferees:


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        
/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Appeal Brief, page 7
        2 Applicant’s Remarks filed on 04/27/2021, page 8, 2nd paragraph.
        3 In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999).
        4 See MPEP § 2161.01(I).
        5 See MPEP §§ 2163.02 and 2181, subsection IV.” (See MPEP § 2161.01(I)).
        6 See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)” (See MPEP § 2161.01(I)).
        7 Appeal Brief, pages 7-8
        8 See MPEP § 2163.04.
        9 Appeal Brief, pages 8-9
        10 See MPEP § 2129: “Admissions as Prior Art.”
        11 Applicant’s Remarks filed on 04/27/2021, page 8, 2nd paragraph.
        12 Appeal Brief, pages 9-10
        13 See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
        14 Applicant’s Remarks filed on 04/27/2021, page 8, 2nd paragraph.
        15 See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
        16 See MPEP § 2129: “Admissions as Prior Art.”
        17 See the Remarks filed on 04/27/2021, page 8, 2nd paragraph.
        18 Appeal Brief, page 11
        19 See MPEP § 2129: “Admissions as Prior Art.”